Case: 21-10095     Document: 00515942565         Page: 1     Date Filed: 07/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   July 19, 2021
                                  No. 21-10095                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   David Belvin Gilmore,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:14-CR-83-1


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          David Belvin Gilmore, federal prisoner # 30415-177, has filed a notice
   of appeal and a motion for appointment of counsel. The notice of appeal did
   not designate the judgment or order being appealed as required by Federal
   Rule of Appellate Procedure 3(c)(1)(B). The district court’s docket sheet


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10095     Document: 00515942565           Page: 2     Date Filed: 07/19/2021




                                    No. 21-10095


   reflects that there were no orders or judgments from which Gilmore could
   have appealed at the time the notice of appeal was filed.
          In 2015, this court affirmed Gilmore’s conviction and sentence. See
   United States v. Gilmore, 613 F. App’x 436, 436-37 (5th Cir. 2015). To the
   extent that Gilmore is attempting to appeal his conviction and sentence a
   second time, his appeal is without merit and thus frivolous. Accordingly, we
   DISMISS the appeal as frivolous. See 5th Cir. R. 42.2. Gilmore’s
   motion for appointment of counsel is DENIED.




                                         2